Earl Warren: Number 157, R. B. Parden et at., Petitioners, versus Terminal Railway of the Alabama State Docks Department. Mr. Rives.
Al G. Rives: Mr. Chief Justice, all the members of the Court, may it please Your Honors. The question presented by this case is whether a citizen of the State of Alabama, who is an employee of a common carrier engaged in interstate commerce by railroad is deprived of his remedy of a suit for personal injuries under the Federal Employers' Liability Act because such railroad is owned by the State of Alabama and which state invokes a claim of immunity from such a suit. The case is brought here for this question to be reviewed by this Court on a writ of certiorari that was issued to the Court of Appeals for the Fifth Circuit that held the State of Alabama was constitutionally immune from such suit and had not waived such immunity. The facts in the case are these, the State of Alabama is authorized by its constitutional amendments and by legislative enactment, to own and operate the Terminal Railway of the State Docks Department. The legislative enactment provides that the Terminal Railway is under a duty to negotiate working agreements with its employees in accordance with the provisions of the Railway Labor Act. And, that the State of Alabama through the State Docks Commission, will operate this Terminal Railway as though it were an ordinary common carrier. It operates an interchange yard where it exchanges cars with the Northern National Railroad Company, the Gulf Mobile & Ohio Railroad Company, the Southern Railway Company and the Alabama, Tennessee and Northern Railroad Company. It has extensive truckage that it uses to serve a number of private industries. It moves freight for hire and profit. It is a common carrier by a railroad engaged in interstate commerce. It makes reports to the Interstate Commerce Commission concerning injuries suffered by its employees. It keeps its accounting records so as to comply with the regulations of the Interstate Commerce Commission. In an agreement between the Terminal Railway and the railroad brotherhood, they provide as follows, employees must not make any statement either or a writ concerning any acts of claim or sue, in which the -- the company is or maybe involved to any person other than authorized representative of the Railway without permission except in cases arising under the Federal Employers' Liability Act, otherwise known as an Act relating to the liability of common carriers by railroad to their employees in certain cases. So it would be seen from the agreement or contract between the Railway and the railroad brotherhood. They provided for or at least contemplated suits against the Terminal Railway. And they provided for or at least contemplated cases under the Federal Employers' Liability Act. The petitioners are employees of the Terminal Railway. They were injured in line of duty while engaged in interstate commerce. And they brought suit under the Federal Employers' Liability Act in the United States District Court at Mobile, Alabama. The State of Alabama moved to dismiss the suits of the petitioners claiming immunity from such suits and claiming that they could not be maintained in the United States District Court. Petitioners contend that the State of Alabama by accepting the Commerce Clause of the United States Constitution, delegated to the Congress the power to regulate commerce between the several states, and thereby surrender its rights of sovereignty on that power that was granted to the Congress. Now, Chief Justice Marshall in Gibbons versus Ogden had this to say about the power to regulate such commerce, we are now arrived at the enquiry. What is this power? It is the power to regulate. That is to prescribe the rule by which commerce is to be governed. This power is complete, in itself, and maybe exercised to its utmost extent. The Congress, in the exercise of this power granted to the -- to it by the states under the Commerce Clause of the United States Constitution, enacted the Federal Employers' Liability Act which provides that every common carrier by railroad engaged in interstate commerce shall be liable to such -- to any employee of such carrier while engaged in such commerce for any injury resorting in whole or in part from the negligence of the officers, agents or employees of the carrier or by reason of any defect or insufficiency due to the negligence of the carrier and its cars, engines, track, roadbed works or other equipment. And, also provided that the right thereunder -- for the right thereunder suit, could be maintained in the United States District Court. The Congress, also in the exercise of this power granted to it under the Commerce Clause, adopted the Federal Safety Appliance Act which applies to any common carrier engaged to interstate commerce by railroad, and also enacted the Railway Labor Act, which applies to any carrier by railroad subject to the Interstate Commerce Act. Now, this Court in United States versus California, held that a state owned railroad in the State of California, were subject to the Federal Safety Appliance Act. And this Court, in California versus Taylor, held that that same state owned railroad in the State of California were subject to the Railway Labor Act.
Arthur J. Goldberg: (Inaudible)
Al G. Rives: That's true Your Honor, it -- it -- yes sir. That is -- that -- that's the reason. This -- this is the first time this Court has been called upon to decide whether the state owned railroad is subject to the Federal Employers' Liability Act.
Arthur J. Goldberg: (Inaudible)
Al G. Rives: Yes sir, it is this. Yes sir. Now, I decide to quote this Court from -- from United States versus California as follows." The sovereign power of the states is necessarily diminished to the extent of the grants of power to the Government -- to the Federal Government in the Constitution. California, by engaging in interstate commerce by rail, has subjected itself to the commerce power and is liable for a violation of the Safety Appliance Act as are other carriers. No convincing reason is advanced why interstate commerce and persons and property concerned in it should not receive protection of the Act, whenever a state as well as a privately owned carrier brings itself within the sweep of the statute. Or why its all embracing language should not be deemed to afford that protection. You further state that since the section, which as we have held imposes the liability upon the state and privately owned carriers alike, also provides the remedy and designates the manner and the Court in which the remedy is to be pursued, we think, the jurisdictional provisions are as applicable to suits brought to enforce the liability of states as to those against the privately owned carriers and that the District Court had jurisdiction. Now, this Court, in California versus Taylor, said the fact that the Congress shows to phrase the coverage of the Act, which will involve the Railway Labor Act, in all embracing terms, indicates that state railroads were included within it. Now, the Jones Act and the Federal Employers' Liability Act to have like nature and in Petty versus Tennessee, the Missouri Bridge Commission, the Court said we -- finally, we can find no more reason for accepting state or by a state corporation from employer as used in the Jones Act then we could for accepting them from the Federal Safety Appliance Act in U.S. versus California or the Railway Labor Act in California versus Taylor. The California District Court of Appeals, in Maurice versus State held that this state owned railroad in California is subject to the Federal Employers' Liability Act. It said, it would be a strange situation indeed if the State could be held subject to the Federal Safety Appliance Act and liable for a violation thereof, and yet could not be sued without its expressed consent. The state by engaging in interstate commerce and thereby subjecting itself to the Act, must be held to have waived any right it may have had arising out of the general rule that a sovereign state may not be sued without its consent. Now, Judge Brown of the Court of Appeals in the case at bar, in his special concurring opinion, had this to say, case at bar, "What this presents, is the anomaly of a clear, legal right without any effectual means of enforcement." And what the petitioners are here for is to ask this Court to say that not only do these petitioners have a clear legal right, under the Federal Employers' Liability Act but the -- that petitioners also have a clear legal remedy to enforce that clear legal right."
Earl Warren: Mr. Darby.
Willis C. Darby, Jr.: Mr. Chief Justice may it please the Court. First we submit that Congress, when it enacted the Federal Employer's Liability Act in 1908, did not intend at that time to subject the state to sue. We based our contention on several things. One is the legislative history. The purpose of the Federal Employer's Liability Act is clear from that history. It was to change the common law liability of master and servant for those engaged in the railroad industry. Certainly, there was no common law liability in 1908 on behalf of a state owned and operated railroad towards its employer -- employees.
Potter Stewart: When was a -- when did Alabama built or required this railroad?
Willis C. Darby, Jr.: In 1927. Its when --
Potter Stewart: Almost 20 years (Voice Overlap) --
Willis C. Darby, Jr.: -- the railroad was started. Actually, some of the bond issues that came in the early 20s, in the 20s, in 1927 is the first year that it had any operations whatsoever and that substantially was when the railroad was built.
Potter Stewart: So, the -- the state built it some -- almost 20 years after the enactment of the railway -- railroad (Voice Overlap) --
Willis C. Darby, Jr.: That's correct.
Potter Stewart: -- the Federal Employers' Liability Act.
Willis C. Darby, Jr.: The second thing is the jurisdictional grant in the Federal Employer's Liability Act. There, they used the term in granting jurisdiction to the state courts concurrent with those of the several states. But now, many states including Alabama had constitutional provisions that did not allow the state to be made a defendant in any suit in law and in equity. Now, this Court in Hans versus Louisiana, in commenting on the Eleventh Amendment which we later rely on, it specifically pointed out by using the term "concurrent with those of the several states." Congress could not have intended in those cases to have granted to the District Courts or the Courts of the United States authority or jurisdiction over a suit by a citizen against his own state even though the cause of action always was one of those arising out of the Constitution in laws of the United States. There again, Congress and in passing the Federal Employer's Liability Act used judicially determined language when it reached those words in granting jurisdiction to the Court. Perhaps, in addition to that, they -- the appellant here relies on the fact that this Court has found in connection with the Railway Labor Act and also in connection with the Safety Appliance Act that the state subjected itself to those Acts by engaging in the business of a common carrier by rails, they, as a substantial fit -- of deference in the purpose of those Acts. For instance in the Safety Appliance Act, the railroad were required to put into effect on their cause certain things that would join and meet with all other cause, of all other railroads throughout the United States. Well, obviously if a state didn't comply with that Act, its cars could run on the other tracks. So if they did run on the tracks, it would cause the most dangerous situation. Alabama, of course, has complied with that. Those cases did not reach the question of the jurisdictional power of Congress to impose upon a state the -- a -- a suit at the hands of one of his own citizens. There are those Acts so enforced by the United States, it's brought in the name of the United States.
Arthur J. Goldberg: (Inaudible)
Willis C. Darby, Jr.: Then this case wouldn't be here on the point that it's here now, because the sole point that the cases before the Court is whether or not any individual can bring the suit.
Arthur J. Goldberg: (Inaudible)
Willis C. Darby, Jr.: We -- we wouldn't be here on that case. We have been sued by the United States for violation of the Safety Appliance Act and we tried among the merits. The -- the same thing is true of the Railway Labor Act. There, you have national bargaining in the railroad industry or we follow what is done in the National Bargaining Act, a state statute and we didn't go to Court to get that state statute. The legislature passed it on its own. Say as we will follow what's done and that is substantially what we do. There again, certain suits could be brought by the United States with --
Arthur J. Goldberg: (Inaudible)
Willis C. Darby, Jr.: What we do, we have in the state a Workmen's Compensation Act where state employee is very similar to or at least in purpose to that that the United States has with respect to its own employees. The -- the measure awarded as employees under the state statute and it applies to the terminal railway as to how -- as to whether as to all other state employees, is whatever is the same award that is made to people in private industry not engaged in interstate commerce but in the intrastate commerce and it is changed from time to time by the state legislature and increased. In some cases of course, an employee who was injured only because of his own negligence working for the terminal railway would receive a recovery under the compensation statute where under the Federal Employers' Liability Act, assuming it was applicable, he might receive nothing. Actually, it cuts both ways as insofar as the employee himself is concerned. Our -- our main argument here and the main thing we think before the Court, is the question of the Eleventh Amendment. Now, you can say what you will about the Commerce Clause and perhaps the Court said something about that back when it decided Chisholm versus Georgia. With that case, it didn't meet with the acceptance of the public and the Eleventh Amendment was immediately adopted because they didn't feel that the Court had properly interpreted the Constitution. And in the Eleventh Amendment, the -- the people had used pretty strong language to avoid the decision in Chisholm versus Georgia. They say the judicial power of the United States shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of the United States by a citizen of another state. Of course this Court in Hans versus Louisiana found in substance that the saying was true insofar as a suit against the state by a citizen of his own -- of his state was concerned. The language in Hans versus Louisiana is just about as strong as any language could possibly be. It gives state what the state should do, it should exercise its moral obligation and provide some method where recovery can be had and of course Alabama has done that here in providing for a recovery through the state law of adjustment. Now, the argument of the petition here assumes that Congress has the right to condition a states engaging in interstate commerce upon that state's relinquishment of its right or privilege, whatever you might want to call it. I think the Court has referred to as a right. That is the right not to be sued in a federal court without its consent. We submit that Congress could not impose such a condition assuming that it had wanted to impose such a condition. We have a long series of cases by this Court in connection with taxation, also with other matters where a state attempted to condition a foreign corporation doing business in that state, or on the foreign corporations giving away some right that it otherwise might have had, such as the right to remove the case from the federal state court or to take away a property right from the foreign corporations such as the right to be treated as a private carrier instead of a common carrier. The Court has been consistently held insofar as state legislations are concerned, that you cannot condition or a corporations doing business in the state by the relinquishment on behalf of the corporation of a constitutional right or privilege. Or we go so far by us to have a case where the State required the corporation to sign a contract that it wouldn't remove it. And this Court struck down the contract because it was obtained under compulsion. But we submit that even had Congress intended to do so, that Congress could not have condition the State of Alabama must be giving away its immunity from suit as a condition of the State engaging in commerce by rail. And if Congress did intend to make such a condition, we submit that Congress would have done it in precise language as they have done in some of the Labor Act such as the Child Labor Provisions of the Fair Labor Standards Act such as certain provisions of the Securities and Exchange Act and certain provisions of Acts to regulate the transportation of various commodities of the mail. Congress knew how when it passed the Federal Employee -- Employers' Compensation Act, it knew how to make that condition. And we submit that had Congress wanted to make that condition at that time, the Congress would have done so at that time in clear and precise language. And we submit the Congress did not make any such condition. That leads to another point. If Congress placed that condition in the law, when that in 1908, when Alabama determined to enter in into the interstate business by rail as a common carrier, it would have had an opportunity to discuss that in its legislature, its citizens could have discussed it before they would -- don't have a constitutional amendment of the state engaging generally in the works of internal improvement through the cooperation of a Court, it had no such right. I don't believe that anyone at that time would have thought that this case would be before the Court today where it was alleged that the state by engaging in interstate transportation by rail had for some unknown reason, waived its immunity from suit. This -- this Court followed what was said in Hans versus Louisiana even after Alabama determined to engage in interstate transportation by rail in Monaco versus Mississippi. It cited it -- this controlling wherein the principality of Monaco filed the petition in this Court to bring original action against Mississippi because Mississippi had defaulted on some of its bonds.
Speaker: What is the effect of that provision that your opponent read that either from the contractor, I don't know what the document was.
Willis C. Darby, Jr.: It -- it actually was not a contract. It's in the rules of the Terminal Railway. All the railroads put out a large volume of rules and this is a substantial volume. I think I know how it got into the record -- got into the book. I couldn't be sure and the record doesn't show but what the railroad did, it just picked up the elements of the GM&Os, a large railroad book of rules and they copied it and published it. If you read the whole thing, you find it they've applied the railroad that operate over many, many miles and through many states, and the rules, nine tips ultimately, don't apply to such as the Terminal Railway of the Alabama State Docks' operations were confined to a very small area. There's no question about it. It is in the rule and I think that's when we found it, it was in the rule. It was when it was pointed out in this case below. But we don't think it had any particular significance here. Moreover, under the Constitution of the State of Alabama which it has a constitutional prohibition of the state being made a party defendant, or the state of the -- Supreme Court of the State of Alabama has ruled that neither the legislature nor any official of the state can waive the state's immunity. So if it -- would be considered it by placing that in the book, they intended to waive or thought they could be sued, it was someone where state down below that put it in the book. So back to the point of waiver because we must have -- I think for the petitioner to prevail, the state must have waived in some manner or other its immunity from suit --
Byron R. White: (Inaudible)
Willis C. Darby, Jr.: Yes, Your Honor.
Byron R. White: (Inaudible)
Willis C. Darby, Jr.: That's correct. The -- the level (Inaudible) --
Byron R. White: (Inaudible)
Willis C. Darby, Jr.: The Constitution -- there is no jurisdiction in the District Court.
Byron R. White: (Inaudible) jurisdiction, they consented.
Willis C. Darby, Jr.: That is something that's often puzzled me in considering this matter because I don't quite -- to see how you can create jurisdiction by consent the language of the cases of this Court and other courts rely on the fact that they say there is no jurisdiction but they all say that a sovereign can consent. So I guess you say if it goes in a circle. Perhaps there's no way to get out of the circle. But the point --
Byron R. White: Even in -- even in -- even the -- even in the Eleventh Amendment cases, they say that, don't they?
Willis C. Darby, Jr.: That's correct. Even in the Eleventh Amendment cases. And the Eleventh Amendment says -- that it said.
Byron R. White: Yes.
Willis C. Darby, Jr.: But -- but the court though, has either not read in -- it's -- it's followed the result of the Eleventh Amendment but perhaps it's used the wrong words in reaching it. But the -- and frankly I don't know how in the face of Eleventh Amendment that you can have a consent case where a state comes in and consents, because the Court of course should determine --
Arthur J. Goldberg: (Voice Overlap) --
Willis C. Darby, Jr.: -- its own jurisdiction.
Arthur J. Goldberg: That isn't even in your argument, that a state does not (Inaudible) rule of no sovereign immunity.
Willis C. Darby, Jr.: If -- if the state had a rule of no sovereign immunity, we of course would not be here, we would have been -- we still might be here for this reason. We -- if we had a rule of no sovereign immunity, it might be that it will be confined to our own state courts and we would say still the courts of the United States would not have jurisdiction.
Arthur J. Goldberg: But you don't have an Eleventh Amendment case, you have a case of the Hans versus Louisiana arising in the third article of the Constitution, the judicial power of the United States. That's the basis of Hans versus Louisiana.
Willis C. Darby, Jr.: That's correct. It -- in Hans versus Louisiana in substances as the court below said, that there was no need for the Eleventh Amendment insofar as a suit by a citizen against his own state was concerned.
Arthur J. Goldberg: That's right. (Inaudible) on the basis that cases in law and equity at that time when cases in -- n the from of no sovereign immunity.
Willis C. Darby, Jr.: What --
Arthur J. Goldberg: That the case in fact is a case that is -- a long (Inaudible) where the state had waived it, would that be a case in which the judicial power could not take its stand (Inaudible)
Willis C. Darby, Jr.: We -- we would submit that that would -- that would make a very unusual conclusion that a citizen, say of Mississippi, who worked on a railroad was injured and he could not sue under the Eleventh Amendment. But --
Arthur J. Goldberg: But that might arise from the fact (Inaudible) and it would arise from the language of the Eleventh Amendment.
Willis C. Darby, Jr.: Well, this Court has always determined in substance that the Eleventh Amendment was either not needed or implied or applied in substance to a suit where you have the citizen suing his own state.
Arthur J. Goldberg: Does the Eleventh Amendment say anything about the consent?
Willis C. Darby, Jr.: The Eleventh Amendment says nothing about consent.
Arthur J. Goldberg: (Inaudible)
Willis C. Darby, Jr.: It is evident --
Arthur J. Goldberg: Is that decided here?
Willis C. Darby, Jr.: There -- there -- there is not a word about consent even in the -- in the Constitution or the Eleventh Amendment. Now, when we rely somewhat or some of the criminal cases and that if we are assumed to have waived the right that we have when we're speaking of the state, we must of course have known that we had that right. And of course we thought we had the right not to be sued in the federal or any other court. We knew that part of it. But we had no idea that it would be contended at some later date that by engaging in interstate commerce by rail, by that fact, we would have waived the right that we otherwise have. And of course in order to have an intelligent waiver, we must have known that the Act through with -- that through we will -- through which we were going to waive what right we had, would have in fact caused that waiver. And -- and there again, I refer to the fact that you have Hans versus Louisiana which is fairly clear and you have Monaco versus Mississippi decided after the state commenced its operations of the railroad, which show that it was at that time at least or rather unheard of, that a state could be subject to suit by a citizen of the own -- of his state. The -- the words of the Court there was, and it was a form of action or a construction never imagined or dreamed of, and we submit that's still applicable here insofar as what Congress passed in 1908 and also what still stands today insofar as anyone concerned of a waiver. Now, the opponent relies also on Petty versus Tennessee (Inaudible), excuse me -- Petty versus Tennessee-Missouri Bridge Commission. We submit that that case is not authority here for the point there. This was a decision by divided court, three, three and three. The majority held in substance that by in entering in or the three of the judges held that by entering into the interstate compact and accepted it, that the state had waived -- that the state with the compact, at least, it waived any immunity that it might have had from suit. In connection with that, the Act specifically said that it was a body covered in substance and it has that power to sue and to be sued or -- we of course have nothing here of that nature. Moreover, Congress in the Petty case put certain conditions of which there was a matter of -- they said of that would put certain condition on the state entering into the compact and the compact being approved and that also referred at least as the majority held to a question over power to sue and be sued in the federal court. Three judges agreeing with the result would not -- with the -- not that origin with -- of the result, held in substance that they didn't reached the Eleventh Amendment or the constitutional issue at all, that they didn't find that it was applicable to a compact. But then we get down to a more fundamental difference perhaps here. In the Petty case, this Court was called upon to apply federal law. What did the compact mean on the federal law, not on the state law? And this Court found that on the federal law, that there had been, insofar as anything was concerned a waiver of the immunity of the state. But that is not the case in the view when you look at a state action, whether to determine whether a state acting in its own right, not through a compact, acting in its own right, has waived anything. You look then to state law. Well, there can be no question that in the state law that the state has not waived its immunity. And I think if --
Earl Warren: (Inaudible)